NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10478

             Plaintiff - Appellee,               D.C. No. 4:13-cr-00705-JST

   v.
                                                 MEMORANDUM*
NOAH BLUE,

             Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Northern District of California
                       Jon S. Tigar, District Judge, Presiding

                             Submitted March 15, 2016**

Before:       GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

        Noah Blue appeals from the district court’s judgment and challenges the

78-month sentence imposed following his guilty-plea conviction for bank robbery

and armed bank robbery, in violation of 18 U.S.C. §§ 2113(a) and 3571(d). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Blue contends that the district court erred by failing to grant or compel the

government to move for a third-level reduction for acceptance of responsibility

under U.S.S.G. § 3E1.1(b). We review for clear error the district court’s decision

whether to reduce a defendant’s sentence for acceptance of responsibility, see

United States v. Cortes, 299 F.3d 1030, 1037 (9th Cir. 2002), and find none. The

government has discretion whether to file a motion for a third-level reduction for

acceptance of responsibility and, contrary to Blue’s contention, the record reflects

that its refusal to do so in this case was based on interests identified in section 3E1.1.

See U.S.S.G. § 3E1.1 cmt. n.6.

      AFFIRMED.




                                            2                                     14-10478